Citation Nr: 1518569	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  10-00 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of skin cancer associated with radiation exposure.

2.  Entitlement to service connection for cervical radiculopathy.

3.  Entitlement to service connection for neuropathy of the upper extremities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from January 1951 to October 1954.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  The claim had previously been denied in a February 2009 rating decision.  Additional treatment records were then associated with the claims file later in February 2009.  Therefore, the April 2009 rating decision is considered to be part of the same claim that was pending at the time of the February 2009 rating decision.  See 38 C.F.R. § 3.156(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was diagnosed with and treated for Bowen's disease (squamous cell carcinoma in situ) in 2007.  He asserts that this skin cancer was due to radiation exposure during service.  Skin cancer is diagnosed as a radiogenic disease per 38 C.F.R. § 3.311, which provide procedures for developing claims based on ionizing radiation exposure and radiogenic diseases.  While the treatment records show that the skin cancer was excised in 2007, service connection could be available on the basis of residuals.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Defense Threat Reduction Agency confirmed in December 2008 that the Veteran was a participant in atmospheric nuclear testing and provided a radiation dose assessment.  See 38 C.F.R. § 3.311(a).  Therefore, the claim must be referred to the Under Secretary for Benefits.  38 C.F.R. § 3.311(a-c).

The Veteran is also seeking service connection for cervical radiculopathy and neuropathy of the upper extremities.  A private neurologist wrote in June 2010 that the Veteran was treated for peripheral neuropathy, and indicated it was plausible that the degree of exposure that the Veteran had to radiation may have been playing a role in the cause of the peripheral neuropathy.  Another private physician wrote in July 2010 that there was a very good possibility that the Veteran's peripheral neuropathy may be related to the low level of radiation exposure from military service.  The Veteran has not yet been afforded a VA examination with respect to cervical radiculopathy and neuropathy of the upper extremities.  In light of the medical evidence of record that it may be related to the service, an examination must be provided.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
VA treatment records to September 2012 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from September 2012 to the present before the issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any records of VA treatment dated from September 2012 to the present concerning the disabilities at issue.

2.  Thereafter, arrange for the Veteran to undergo a VA examination to determine the etiology of his cervical radiculopathy and neuropathy of the upper extremities.  The claims file must be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

Based on the examination and review of the record, the examiner should opine as to whether it is at least as likely as not that the Veteran's cervical radiculopathy and/or neuropathy of the upper extremities is related to his confirmed exposure to radiation from atmospheric nuclear testing during service.

The examiner is also asked to provide an opinion as to whether it is at least as likely as not that the Veteran's cervical radiculopathy and/or neuropathy of the upper extremities is related to a disease or injury from active service independent of radiation exposure.  

A complete rationale should be provided for all opinions.  If an opinion cannot be stated without resorting to speculation, the examiner must explain why that is so.

3.  Thereafter, refer the issue of service connection for residuals of skin cancer to VA's Under Secretary for Benefits in order to obtain an advisory opinion from VA's Under Secretary for Health in accordance with 38 C.F.R. § 3.311(c).  

4.  If the VA examination report or other competent scientific or medical evidence indicates that the cervical radiculopathy and/or neuropathy of the upper extremities is a radiologic disease, refer these issues to VA's Under Secretary for Benefits in order to obtain an advisory opinion from VA's Under Secretary for Health in accordance with 38 C.F.R. § 3.311(c).

5.  Readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted in full, the RO should issue the Veteran a supplemental statement of the case and provide him an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




